Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, [1]8 November 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Sir
            Amsterdam Novem [1]8 1785.
          
          We acknowledge the Receit of Your Esteemed Favoúr of the 12th. Instt. advising ús your further acceptances of
          
            
              £100.–
              }
              
            
            
              ″100.–
              drawn by Mr. Barclay Order Mr Grand
            
            
              ″100.–
              
            
            
              ″150.–
              }
              drawn by Mr. John Lamb Order Mr Grand.
            
            
              ″150.–
             
            
          
          Which Will duely be discharged When dúe by Mess: C & R Puller in London—
          Mr. Jefferson has in Consequence of a Credit of £1000— Stg. Lodged by yoú in his Favoúr dated 19 May 1785. drawn on Messrs. Van den Yver £6500lt— & Shall undoubtedly dispose of the Whole Credit on them; as yoúr Excelly. has not given ús the least notice of this Credit, We have not been able to advice Sd. Gentlemen thereof, Whereby Such drafts might Run great hazard not to be paid, to prevent Such mistakes, We must beg your Excelly. to favoúr ús With an Exact and timely Notice of all his transactions.
          We have the Honoúr to Remain Very Respectfully. / Sir / Your Excelly. mot Obedt. / Humble Servants.
          
            Wilhem & Jan Willink Nichs. & Jacob van Staphorst
          
        